                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

    LIQWD, INC. and OLAPLEX LLC,

                      Plaintiffs,

      v.                                                             CIVIL ACTION NO. 17-14-JFB-SRF

    L’ORÉAL USA, INC., L’ORÉAL USA
    PRODUCTS, INC., L’ORÉAL USA S/D,                                     MEMORANDUM AND ORDER
    INC., and REDKENS 5TH AVENUE, NYC,
    L.L.C.,

                      Defendant.



           This matter is before the Court on the following motions filed by plaintiffs 1:                  0F




            A. Plaintiffs’ motion in limine No. 2 to preclude reference to or use of post grant

                review proceedings relating to the patents in suit, D.I. 805-2, p. 199.

            B. Plaintiffs’ motion in limine No. 3 to preclude reference to L’Oréal’s patents as

                evidence of non-infringement, D.I. 805-2, p. 558.

            C. Plaintiffs’ motion in limine No. 4 to preclude use of alleged “false advertising”

                posts or accounts beyond those specifically identified in L’Oréal’s pleadings

                and expert reports, D.I. 805-2, p. 572.

            D. Plaintiffs’ motion in limine No. 5 to preclude defendants from referring to or

                reliance on matters dismissed from the Amended Counter-Complaint

                pursuant to Rule 12(b)(6) or from asserting claim construction arguments

                rejected in the claim construction order, D.I. 805-2, p. 588.




1
 Plaintiffs’ motion in limine No. 1 to preclude testimony of experts’ outside of their expert reports has been previously
decided in D.I. 904.
                                                           1
DISCUSSION

       A. Plaintiffs’ motion in limine No. 2 to preclude reference to or use of post-grant
          review proceedings relating to the patents in suit, D.I. 805-2, p. 199.
       Plaintiffs argue that defendants “should be precluded from referencing or using at

trial any Post Grant Review (“PGR”) proceedings or decisions regarding the Patents-in-

Suit, including reference or use of any decision that issues between now and trial.” D.I.

805-2 at 200. Defendants contend this is part of the intrinsic and the extrinsic evidence

and might go to the issue of willfulness. An appeal from the patent office to the Federal

Circuit is still active and pending. The Court agrees that this is inadmissible evidence to

the extent that the parties want to talk about the “proceedings.” See Hologic, Inc. v.

Minerva Surgical, Inc., 2018 WL 3348998, at *4 (D. Del. July 9, 2018) (issuing order in

limine “because the patent office proceeding and decision are not binding and are on

appeal, the prejudicial and confusing effect of the evidence almost certainly outweighs

any probative value”). There will be no references to any of these proceedings during

trial. However, the Court will allow information that occurred in these proceedings if it is

relevant and not unduly prejudicial, if the parties do not refer to the holdings of these

proceedings. Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del.

2013) (“Evidentiary rulings, especially ones that encompass broad classes of evidence,

should generally be deferred until trial to allow for the resolution of questions of

foundation, relevancy, and potential prejudice in proper context.” (citations omitted)). This

District has recently recognized that it is entirely permissible for “evidence that has been

developed in [a post-grant patent office proceeding, such as a PGR] – including

testimonial as well as documentary evidence – [to] be used at trial, provided that it is done

without referencing the [proceeding].” Siemens Mobility Inc. v. Westinghouse Air Brake

Techs. Corp., No. 16-284-LPS, 2019 WL 77046, at *1 (D. Del. Jan. 2, 2019).
                                             2
       B. Plaintiffs’ motion in limine No. 3 to preclude reference to L’Oréal’s patents as
           evidence of non-infringement, D.I. 805-2, p. 558.

       This motion is denied as moot pursuant to the summary judgment memorandum

and order, D.I. 903, at 35 and 37 determining this issue in favor of the plaintiffs.

       C. Plaintiffs’ motion in limine No. 4 to preclude use of alleged “false advertising”
           posts or accounts beyond those specifically identified in L’Oréal’s pleadings
           and expert reports, D.I. 805-2, p. 572.
       Plaintiffs contend that defendants should be precluded from using evidence or the

existence of “fake” online posts or online accounts which were not identified by the expert

report of Peter Smith.      Plaintiffs argue there is no specificity regarding the false

advertisements alleged by defendants. See D.I. 650. Defendants have not identified the

specific evidence used to support this claim, assert plaintiffs.

       Defendants contend that there will be no “unfair surprise” as all burner accounts

and posts are listed on their exhibit list. Failure to disclose such claims does negatively

affect the strategy and defenses that plaintiffs are entitled to pursue they argue.

       The Court addressed the qualifications of expert Peter Smith. D.I. 906 at 14. As

discussed previously by this Court, there must be an injury that flows directly from the

deception of the false advertising.      Most of these arguments have already been

determined in the summary judgment memorandum and order, D.I. 906 at 13-15. To the

extent they have not, the Court will apply the same tests as it set forth in D.I. 903. If the

evidence and testimony are not reliable, if there is insufficient foundation, if there is not

an appropriate methodology, if it does not connect the injury to the evidence, the evidence

will not be permitted. Further, the Court agrees that defendants can only submit those 25

posts which have been identified and marked as exhibits with Mr. Smith’s expert report,

absent a showing that indicates compliance with the rules of disclosure.
                                              3
       D. Plaintiffs motion in limine No. 5 to preclude defendants from referring to or
           reliance on matters dismissed from the Amended Counter-Complaint pursuant
           to Rule 12(b)(6) or from asserting claim construction arguments rejected in the
           claim construction order, D.I. 805-2, at 588
       This motion also relates to defendants’ Lanham Act claim. Plaintiffs contend that

the previous order by the magistrate judge, and affirmed by this Court, eliminated

Counterclaim (points A-F, and H, I). D.I. 791; D.I. 903. Allowing any of this evidence,

contend plaintiffs, will mislead and confuse the jury. Since these counterclaims are no

longer at issue in the case, plaintiffs argue that any reference to them is irrelevant.

Likewise, plaintiffs contend that any mention of the court rejected claim constructions is

irrelevant. Defendants contend these requests by plaintiff are overly broad. At the time

this response was made by the defendants, they also argued that this Court had not yet

ruled on the objections to the R&R.         The Court has now done so and overruled

defendants’ objections in this regard. D.I. at 903. Defendants argue that matters A

through F relate to plaintiffs’ representations to gain market share by touting their products

and negatively discussing competitors and relevant to plaintiffs’ two-party market theory.

Defendants argue that this evidence is related to the unjust enrichment claim and to

damages and to invalidity.

       The Court is not going will not to issue a blanket order at this time. See Leonard,

981 F. Supp. 2d at 276 (“[T]he court may deny a motion in limine when it lacks the

necessary specificity with respect to the evidence to be excluded.”); id. (“Evidentiary

rulings, especially ones that encompass broad classes of evidence, should generally be

deferred until trial to allow for the resolution of questions of foundation, relevancy, and

potential prejudice in proper context”). The Court will not, however, allow a back-door

approach to admit evidence that is clearly not admissible or upon which this Court has

                                              4
already ruled. The defendants may submit evidence during trial that does not violate the

previous orders herein, but the plaintiffs may object at that time. Defendants’ evidence

can only be admitted as to the claims remaining at issue in this lawsuit.

      THEREFORE, IT IS ORDERED THAT:

      1. Plaintiffs’ motion in limine No. 2 to preclude reference to or use of post-grant

          review proceedings relating to the patents in suit, D.I. 805-2, p. 199, is granted

          and denied as set forth herein.

      2. Motion in limine No. 3 to preclude reference to L’Oréal’s patents as evidence

          of non-infringement, D.I. 805-2, p. 558, is denied as moot.

      3. Plaintiffs’ motion in limine No. 4 to preclude use of alleged “false advertising”

          posts or accounts beyond those specifically identified in L’Oréal’s pleadings

          and expert reports, D.I. 805-2, p. 572, is granted and denied as set forth herein.

      4. Plaintiffs motion in limine No. 5 to preclude defendants from referring to or

          reliance on matters dismissed from the Amended Counter-Complaint pursuant

          to Rule 12(b)(6) or from asserting claim construction arguments rejected in the

          claim construction order, 805-2, p. 588, is granted and denied as set forth

          herein.

Dated this 26th day of June 2019.
                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             5
